In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-458 CR

____________________


JACOB MCKINLEY DOMINEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 92356




MEMORANDUM OPINION 
 Pursuant to a plea bargain, appellant Jacob McKinley Dominey pled guilty  to evading
arrest or detention by using a vehicle.  On November 1, 2004, the trial court found the
evidence sufficient to find Dominey guilty, but deferred further proceedings, placed Dominey
on community supervision for five years, assessed a fine of $1000, and ordered Dominey to
serve 180 days in a state jail facility as a condition of community supervision.  On May 2,
2006, the State filed a motion to revoke Dominey's unadjudicated community supervision. 
Dominey pled "true" to four violations of the conditions of his community supervision.  The
trial court found that Dominey violated the conditions of his community supervision, found
Dominey guilty of evading arrest or detention by using a vehicle, and assessed punishment
at two years of confinement in a state jail facility. 
	Dominey's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On April 12, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								    HOLLIS HORTON
									    Justice								
Submitted on August 21, 2007
Opinion Delivered September 5, 2007							
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.